Citation Nr: 1130519	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in part, denied the current appellate claims.

The Veteran provided testimony at a hearing before personnel at the RO in January 2006.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge in June 2007.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

In October 2007, the Board, in part, remanded the Veteran's current appellate claims for further evidentiary development, to include VA medical examinations which addressed the etiology of the claimed disabilities.  Such examinations were conducted in December 2007, and all other development directed by the Board's remand appears to have been accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required with respect to the hearing loss and tinnitus claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's skin disorder claim have been completed.

2.  The record reflects the Veteran developed chloracne as a result of his active military service.


CONCLUSION OF LAW

Service connection is warranted for chloracne.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board has determined that further development is still required regarding the Veteran's hearing loss and tinnitus claims.  Therefore, only his skin disorder claim is being adjudicated by this decision.  For the reasons detailed below, the Board finds that service connection is warranted for this disability.  Consequently, no further discussion of the VCAA is warranted as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that he developed a skin disorder as a result of exposure to Agent Orange/herbicides while on active duty in the Republic of Vietnam.  The record confirms he had active service in Vietnam, and, thus, he is presumed to have had such herbicide exposure.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In this case, the competent medical evidence reflects that the Veteran's current skin disorder has been diagnosed as chloracne.  For example, July 2003 records from a Dr. R.M. include a diagnosis of chloracne.  The December 2007 VA medical examination in this case also concluded that the current condition was entirely compatible with prior chloracne that had abated.  Nevertheless, the claim was denied below on the basis that the Veteran was not actually diagnosed with chloracne either during service or within the first post-service year, as required by the provisions of 38 C.F.R. § 3.307.

The Board acknowledges that the Veteran was not formally diagnosed with chloracne in either his service treatment records, or by competent medical records dated within one year of his separation from service.  However, his service treatment records do contain findings of skin problems while on active duty.  For example, records dated in November 1968 and March 1969 note treatment for complaints of sebaceous cyst of the penis.  Additional records from December 1968 include an entry which indicates he was treated for "lymphitis due to fisular on L [left] cheek."

The Board further notes that the Veteran has indicated in statements, his January 2006 RO hearing, and at his December 2007 VA medical examination that he developed skin problems following his purported herbicide exposure, and indicated that his in-service skin problems were the same as what was subsequently diagnosed as chloracne.  Such visible skin problems do appear to the type of condition subject to lay observation pursuant to Jandreau, supra.  Moreover, after summarizing the in-service findings in a May 2008 addendum, the December 2007 VA examiner stated that the lesions that are currently present were certainly compatible with chloracne, "as are the lesions [the Veteran] has described in the past, and I think this is a situation where we must give the [V]eteran the benefit of the doubt," because the examiner stated he had no way other than to speculate that, in fact, this is what the Veteran was suffering from.  In other words, the VA examiner found that the Veteran's description of his in-service skin problems, and purported continuity of symptomatology, was consistent with chloracne.  The examiner further indicated that the description of the in-service skin problems by the service treatment records were too general to refute these contentions.

The Board must also find that there is nothing in the record which refutes the Veteran's credibility as to his in-service skin problems, particularly as skin problems were noted in the service treatment records and his contentions were found credible by the VA examiner in this case.  Moreover, the Board notes that the VA examiner provided additional comments in the May 2008 addendum which intimate that the current findings of chloracne were etiologically related to the in-service herbicide exposure.

The Board further observes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that record reflects he developed chloracne as a result of his active military service.  Accordingly, the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for chloracne is granted.


REMAND

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Board notes that the competent medical evidence of record, to include the December 2007 VA audio examination, shows the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  He has also been diagnosed with tinnitus.  Further, he contended that these disabilities developed from his exposure to excessive noise during his assignment as a firing range non-commissioned officer, essentially supervising firearms training for his company.  He testified at both hearings of record that he would remain on the firing line until he could not hear someone directly speaking to him.  As noted in the October 2007 remand, the Board has no reason to disbelieve the Veteran's statement; he is competent to testify about events he experienced such as being exposed to gunfire during service.

In view of the foregoing, the Board remanded this case for a VA medical examination to address the etiology of the Veteran's hearing loss and tinnitus.  The subsequent December 2007 VA audio examiner opined that it was not likely the Veteran's hearing loss and tinnitus were the result of this noise exposure, and supported this opinion by stated rationale.  However, the examiner also stated that the Veteran's hearing loss and tinnitus "may have been exacerbated by the secondary effects of his service-connected diabetes."  In short, the December 2007 VA examiner has raised the matter of secondary service connection.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes, however, that it is not clear from the December 2007 VA examiner's opinion how the Veteran's hearing loss and/or tinnitus may have been exacerbated by the service-connected diabetes.  Moreover, it is not clear from the examiner's use of the term "exacerbated" whether this meant a temporary flare-up or a permanent increase in severity which would warrant a grant of service connection pursuant to 38 C.F.R. § 3.310 and Allen, supra.  Consequently, a new remand is required in order to obtain clarification of the aforementioned December 2007 VA examiner's opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that it does not appear that the Veteran has received adequate notification as to secondary service connection as required by the VCAA.  Accordingly, such notification should be sent while this case is on remand.

The Board further finds that any outstanding treatment records regarding the Veteran's hearing loss and tinnitus should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss and tinnitus since December 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the December 2007 VA audio examiner for review and clarification of the prior opinion.  Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) the Veteran's hearing loss and/or tinnitus was caused by or aggravated by the service-connected diabetes, or to any other service-connected disability.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner determines that the hearing loss and/or tinnitus was aggravated by the service-connected diabetes, the examiner should identify the level of disability caused by the diabetes to the extent possible.

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation.

If the December 2007 VA examiner is unavailable, the requested medical opinion(s) should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, one should be conducted.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of secondary service connection.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2008, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


